

EXHIBIT 10.23
 
FNB UNITED CORP.
 
2003 STOCK INCENTIVE PLAN


(as amended and restated as of December 31, 2008)






1.             PURPOSE.
 
The purpose of this Plan is to attract and retain Key Employees and Non-Employee
Directors for FNB United Corp. (FNB) and to provide such persons with incentives
and rewards for superior performance and increased shareholder value. This Plan
will authorize the Committee to grant Incentive Stock Options, Non-Qualified
Stock Options, Restricted Shares, Stock Appreciation Rights, Deferred Shares,
Performance Shares, Performance Units and Other Stock-Based Awards to those
officers, Key Employees and Non-Employee Directors who are selected to
participate in the Plan.
 
2.             DEFINITIONS.
 
As used in this Plan, the following terms shall be defined as set forth below:
 
"AFFILIATE" means (i) any entity that, directly or indirectly, is controlled by
the Company, (ii) any entity in which the Company has a significant equity
interest, (iii) an affiliate of the Company, as defined in Rule 12b-2
promulgated under Section 12 of the Exchange Act, and (iv) any entity in which
the Company has at least twenty percent (20%) of the combined voting power of
the entity's outstanding voting securities, in each case as designated by the
Board as being a participating employer in the Plan.
 
"AWARD" means any Option, Stock Appreciation Right, Restricted Shares, Deferred
Shares, Performance Shares, Performance Units or Other Stock-Based Awards
granted under the Plan, whether singly, in combination, or in tandem, to a
Participant by the Committee pursuant to such terms, conditions, restrictions
and/or limitations, if any, as the Committee may establish.
 
"AWARD AGREEMENT" means any written agreement, contract, or other instrument or
document evidencing any Award approved or authorized by the Committee and
delivered to a Participant.
 
"BASE PRICE" means the price to be used as the basis for determining the Spread
upon the exercise of a Stock Appreciation Right.
 
"BOARD" means the Board of Directors of FNB United Corp.
 
"CHANGE IN CONTROL" means (a) the Company is merged or consolidated or
reorganized into or with another corporation, person or entity (including,
without limitation, a merger in which the Company is the surviving entity) and,
as a result of such transaction, the holders of the Company's Common Stock
immediately before the transaction, as a group, hold less than 50% of the
combined voting power of the outstanding securities of the surviving entity
 

 
 

--------------------------------------------------------------------------------

 

immediately after the transaction; (b) the Company's Common Stock is acquired in
a share exchange pursuant to Section 55-11-02 of the General Statutes of North
Carolina and, as a result of such transaction, the holders of the Company's
Common Stock immediately before the transaction, as a group, hold less than 50%
of the combined voting power of the outstanding securities of the acquiring
corporation immediately after the transaction; (c) the Company sells or
otherwise transfers assets having an aggregate fair market value (as determined
in good faith by the Board of Directors of the Company) of more than 50% of the
Company's total assets, as reflected on the most recent audited consolidated
balance sheet of the Company, and, as a result of such transaction, neither the
Company nor the holders of the Company's Common Stock immediately before the
transaction, as a group, hold 50% or more of the combined voting power of the
outstanding securities of the transferee immediately after the transaction; (d)
there is a report filed on Schedule 13D or Schedule 14D-1 of the Securities
Exchange Act of 1934, as amended, by a person (other than a person that
satisfies the requirements of Rule 13d-1(b)(1) under the Exchange Act for filing
such report on Schedule 13G), which report as filed discloses that any person
(as the term "person" is used in Section 13(d) and Section 14(d) of the Exchange
Act) has become the beneficial owner (as the term "beneficial owner" is defined
under Rule 13d-3 under the Exchange Act) of securities representing more than
50% of the Company's Common Stock (whether by purchase, recapitalization of the
Company or otherwise); or (e) if during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of the Company cease for any reason to constitute at least a majority
thereof, unless the election, or the nomination for election by the Company's
shareholders, of each director of the Company first elected during such period
was approved by a vote of at least two-thirds of the directors of the Company
then still in office who were directors of the Company at the beginning of any
such period. Notwithstanding the foregoing, a Change in Control shall not be
deemed to have occurred for purposes of the Plan if the Company or any
Company-sponsored employee benefit plan (or any trustee of any such plan on its
behalf) files or becomes obligated to file a report or proxy statement
disclosing beneficial ownership by a Company-sponsored employee benefit plan of
more than 50% of the Company's Common Stock.  Further notwithstanding the
foregoing, with respect to any Award that constitutes a “nonqualified deferred
compensation plan” within the meaning of Section 409A, “Change in Control” shall
mean a “change in the ownership of the corporation,” a “change in effective
control of the corporation” or a “change in the ownership of a substantial
portion of the assets of the corporation,” as such terms are defined in Section
409A.
 
"CODE" means the Internal Revenue Code of 1986, as amended from time to time.
 
"COMMITTEE" means a Committee of the Board which shall have a least two members,
each of whom shall be appointed by and shall serve at the pleasure of the Board
and all of whom shall be "disinterested persons" with respect to the Plan within
the meaning of Section 16 of the Exchange Act.
 
"COMPANY" means FNB United Corp. or any successor corporation.
 
"COVERED OFFICER" means at any date (i) any individual who, with respect to the
previous taxable year of the Company, was a "covered employee" of the company
within the meaning of Section 162(m) of the Code; provided, however, that the
term "Covered Officer" shall not include any such individual who is designated
by the Committee, in its discretion, at the time of any Award or at any
subsequent time, as reasonably expected not to be such a "covered employee" with
respect to the current taxable year of the Company and (ii) any individual who
is
 

 
2

--------------------------------------------------------------------------------

 

designated by the Committee, in its discretion, at the time of any Award or at
any subsequent time, as reasonably expected to be such a "covered employee" with
respect to the current taxable year of the Company or with respect to the
taxable year of the Company in which any applicable Award will be paid.
 
"DEFERRAL PERIOD" means the period of time during which Deferred Shares are
subject to deferral limitations enumerated in Section 10 of this Plan.
 
"DEFERRED SHARES" means an Award pursuant to Section 10 of this Plan providing
the right to receive Shares at the end of a specified Deferral Period.
 
"DISABILITY" means, unless otherwise defined in the applicable Award Agreement,
a disability that would qualify as a total and permanent disability under the
Company's then current long-term disability plan.  Notwithstanding the
foregoing, with respect to any Award that constitutes a “nonqualified deferred
compensation plan” within the meaning of Section 409A, “Disability” has the
meaning set forth in Section 409A.
 
"DIVIDEND EQUIVALENTS" means amounts equivalent to the dividends paid on Shares
of common stock. They may be granted in connection with Awards denominated in
notional Shares, or they may be granted on a freestanding basis.
 
"EARLY RETIREMENT" means, unless otherwise defined in the applicable Award
Agreement, the termination of a Participant from the employ or service of the
Company or any of its Subsidiaries or Affiliates at a time when the Participant
would meet the age and service requirements for "early retirement" under the
terms of the applicable Company pension plan.
 
"EXCHANGE ACT" means the Securities Exchange Act of 1934, as amended from time
to time.
 
"FAIR MARKET VALUE" on any date with respect to the Stock means (1) if the Stock
is listed on a national securities exchange, the last reported sale price of the
Stock on such exchange, or (2) if the Stock is otherwise publicly traded, the
last reported sale price of the Stock under the quotation system under which
such sale price is reported, or (3) if no such last sale price is available on
such date, the last reported sale price of the Stock for the immediately
preceding business day (a) on the national securities exchange on which the
Stock is listed or, (b) if the Stock is otherwise publicly traded, under the
quotation system under which such data are reported, or (4) if none of the
prices described above is available, the fair market value per share of the
Stock using any reasonable method determined by the Board that satisfies the
requirements of Section 409A, particularly Treasury Regulation Section
1.409A-1(b)(5)(iv).
 
"FNB" means FNB United Corp. or any successor to such corporation.
 
"GRANT DATE" means the date specified by the Committee on which a grant of an
Award shall become effective, which shall not be earlier than the date on which
the Committee takes action with respect thereto.
 
"GRANTEE" means the person so designated in an agreement as the recipient of an
Award granted by the Company.
 

 
3

--------------------------------------------------------------------------------

 

"HARDSHIP" means an unanticipated emergency that is caused by an event beyond
the control of the Participant that would result in severe financial hardship to
the Participant resulting from (i) a sudden and unexpected illness or accident
of the Participant or a dependent of the Participant, (ii) a loss of the
Participant's property due to casualty, or (iii) such other extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, all as determined in the sole discretion of the Committee.
 
"INCENTIVE STOCK OPTION (ISO)" means any Option that is intended to qualify as
an "Incentive Stock Option" under Section 422 of the Code or any successor
provision.
 
"KEY EMPLOYEE" means an employee of FNB or any Subsidiary who, in the judgment
of the Committee acting in its absolute discretion, is key to the business
performance and success of FNB.
 
"NON-EMPLOYEE DIRECTOR" means a member of the Board or of an advisory board of a
Subsidiary who is not an employee of the Company or an Affiliate.
 
"NONQUALIFIED STOCK OPTION" or "NQSO" means an Option that is not intended to
qualify as an Incentive Stock Option.
 
"NORMAL RETIREMENT" means, unless otherwise defined in the applicable Award
Agreement, retirement of a Participant from the employ or service of the Company
or any of its Subsidiaries or Affiliates in accordance with the terms of the
applicable Company pension plan at or after attainment of age 65, or if a
Participant is not covered by any such plan, retirement on or after attainment
of age 65.
 
"OPTION" means any Option (ISO or NQSO) to purchase Shares granted under this
Plan.
 
"OPTION PRICE" means the purchase price payable to purchase one share upon the
exercise of an Option or other Award.
 
"OPTIONEE" means the person so designated in an agreement evidencing an
outstanding Option or other Award.
 
"OTHER STOCK-BASED AWARD" means any Award granted under Section 12 of the Plan.
 
"PARENT CORPORATION" means any corporation, which is a parent of FNB within the
meaning of Section 424(e) of the Code.
 
"PARTICIPANT" means an officer, a Key Employee or a Non-Employee Director who is
selected by the Board or the Committee to receive benefits under this Plan,
provided that Non-Employee Directors shall not be eligible to receive grants of
Incentive Stock Options.
 
"PERFORMANCE OBJECTIVES" means performance goals or targets established pursuant
to this Plan for Participants who have received grants of Performance Shares or
Performance Units or, when so determined by the Committee, Deferred Shares,
Options, Restricted Shares or Other Stock-Based Awards. Performance Objectives
may be described in terms of Company-wide objectives or objectives that are
related to the performance of the
 

 
4

--------------------------------------------------------------------------------

 

individual Participant or the division, department or function within the
Company or Subsidiary in which the Participant is employed. Any Performance
Objectives applicable to Awards intended to qualify as "performance-based
compensation" under Section 162(m) of the Code shall be limited to specified
levels of, or increases in, the Company's or Subsidiary's return on equity,
earnings per share, earnings growth, return on capital, return on assets,
divisional return on capital, divisional return on net assets, total shareholder
return and/or increase in the Fair Market Value of the Shares. Except in the
case of Performance Objectives related to an Award intended to qualify under
Section 162(m) of the Code, if the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company,
or the manner in which it conducts its business, or other events or
circumstances render the Performance Objectives unsuitable, subject to Section
11(h) of this Plan, the Committee, after the date of grant, may modify such
Performance Objectives, in whole or in part, as the Committee deems appropriate
and equitable.
 
"PERFORMANCE PERIOD" means a period of time established under Section 11 of this
Plan within which the Performance Objectives relating to a Performance Share,
Performance Unit, Option, Deferred Share or Restricted Share are to be achieved.
 
"PERFORMANCE SHARE" means an Award pursuant to Section 11 of this Plan that
provides the Participant the opportunity to earn one or more Shares contingent
upon the achievement of one or more Performance Objectives during a Performance
Period.
 
"PERFORMANCE UNIT" means an Award pursuant to Section 11 of this Plan that
provides the Participant the opportunity to earn one or more units, denominated
in Shares or cash or a combination thereof, contingent upon achieving one or
more Performance Objectives during a Performance Period.
 
"PERSON" means any individual, corporation, partnership, associate, joint-stock
company, trust, unincorporated organization, government or instrumentality of a
government or other entity.
 
"PLAN" means this FNB United Corp. 2003 Stock Incentive Plan as effective as of
the date adopted by the Board in 2003 and as amended from time to time
thereafter.
 
"RESTRICTED SHARES" means Shares granted under Section 9 of this Plan subject to
such restrictions, including, but not limited to, service requirements and/or
Performance Objectives, as may be determined by the Committee at the time of
grant.
 
"RULE 16B-3" means Rule 16b-3 of the Exchange Act and any successor provision
thereto as in effect from time to time.
 
“SECTION 409A” means Code Section 409A, including any proposed and final
regulations and other guidance issued thereunder by the Department of the
Treasury and/or the Internal Revenue Service.
 
"SHARES" or "STOCK" means Shares of the common stock of FNB United Corp. $2.50
par value, or any security into which Shares may be converted by reason of any
transaction or event of the type referred to in Section 4 of this Plan.
 

 
5

--------------------------------------------------------------------------------

 

"SPREAD" means, in the case of a Stock Appreciation Right, the amount by which
the Fair Market Value on the date when any such right is exercised exceeds the
Base Price specified in such right or, in the case of a Tandem Stock
Appreciation Right, the amount by which the Fair Market Value on the date when
any such right is exercised exceeds the Option Price specified in the related
Option.
 
"STOCK APPRECIATION RIGHT" means a right granted under Section 8 of this Plan,
including a Stock Appreciation Right or a Tandem Stock Appreciation Right.
 
"SUBSIDIARY" means a corporation or other entity (i) more than 50 percent of
whose outstanding Shares or securities (representing the right to vote for the
election of directors or other managing authority) are, or (ii) which does not
have outstanding Shares or securities (as may be the case in a partnership,
joint venture or unincorporated association), but more than 50 percent of whose
ownership interest (representing the right generally to make decisions for such
other entity) is, as of the date this Plan is approved by the Board and
thereafter owned or controlled directly or indirectly by the Company, provided
that for purposes of determining whether any person may be a Participant for
purposes of any grant of Incentive Stock Options, "Subsidiary" means any
corporation in which the Company owns or controls directly or indirectly more
than 50 percent of the total combined voting power represented by all classes of
stock issued by such corporation at the time of such grant.
 
"TANDEM STOCK APPRECIATION RIGHT" means a Stock Appreciation Right granted
pursuant to Section 8 of this Plan that is granted in tandem with an Option or
any similar right granted under any other Plan of the Company such that the
exercise of one results in the cancellation of the other.
 
"TEN PERCENT SHAREHOLDER" means a person who owns, at the time of an Award and
after taking into account the attribution rules of Section 424(d) of the Code,
more than ten percent (10%) of the total combined voting power of all classes of
stock of either FNB, a Subsidiary or a Parent Corporation.
 
3.           SHARES AVAILABLE UNDER THE PLAN.
 
(a)           Subject to adjustment as provided in Section 4 of this Plan, the
number of Shares that may be (i) issued or transferred upon the exercise of
Options or Stock Appreciation Rights, (ii) Awarded as Restricted Shares and
released from substantial risk of forfeiture, or (iii) issued or transferred in
payment of Deferred Shares, Performance Shares, Performance Units, or Other
Stock Based Awards, shall not in the aggregate exceed 1,145,000 Shares.  Such
Shares may be Shares of original issuance or Shares that have been reacquired by
the Company. The number of Performance Units granted under this Plan may not in
the aggregate exceed 200,000.
 
(b)           Upon the payment of any Option Price by the transfer to the
Company of Shares or upon satisfaction of tax withholding obligations under the
Plan by the transfer or relinquishment of Shares, there shall be deemed to have
been issued or transferred only the number of Shares actually issued or
transferred by the Company, less the number of Shares so transferred or
relinquished. In any event, the number of Shares actually issued or transferred
by the Company upon the exercise of Incentive Stock Options may not exceed
1,145,000, subject to adjustment as provided in Section 4 of the Plan. Upon the
payment in cash of a benefit provided by any Award under this Plan, any Shares
that were subject to such Award shall again be
 

 
6

--------------------------------------------------------------------------------

 

available for issuance or transfer under this Plan.  Performance Units that are
paid in Shares or are not earned by a Participant at the end of a Performance
Period are available for future grants of Performance Units.
 
(c)           If an Award expires or terminates for any reason without being
exercised in full or is satisfied without the distribution of Stock, or Stock
distributed pursuant to an Award is forfeited or reacquired by the Company, or
is surrendered upon exercise of an Award, the Stock subject to such Award or so
forfeited, reacquired or surrendered shall again be available for distribution
for purposes of the Plan.
 
(d)           No Participant may receive Awards, including Options, during any
one calendar year representing more than 50,000 Shares or more than 25,000
Performance Units.
 
(e)           Any shares issued by the Company in connection with the assumption
or substitution of outstanding grants from any acquired corporation shall not
reduce the Shares available for Awards under the Plan.
 
4.           ADJUSTMENTS.
 
In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares such that an adjustment is necessary in order to prevent
dilution or enlargement of the rights of Optionees or Grantees, then, the
Committee shall in such manner as it may deem equitable: (i) adjust any or all
of (1) the aggregate number of Shares or other securities of the Company (or
number and kind of other securities or property) with respect to which Awards
may be granted under the Plan; (2) the number of Shares or other securities of
the Company (or number and kind of other securities or property) subject to
outstanding Awards under the Plan; and (3) the grant or exercise price with
respect to any Award under the Plan, provided that in each case, the number of
shares subject to any Award shall always be a whole number; (ii) in cancellation
of an option, provide for an equivalent award in respect of securities of the
surviving entity of any merger, consolidation or other transaction or event
having a similar effect; or (iii) in cancellation of an award, make provision
for a cash payment to the holder of an outstanding Award.  Notwithstanding the
foregoing: (x) any adjustments or substitutions made pursuant to this Section 4
to Awards that constitute a “nonqualified deferred compensation plan” within the
meaning of Section 409A shall be made in compliance with the requirements of
Section 409A; (y) any adjustments or substitutions made pursuant to this Section
4 to Awards that do not constitute a “nonqualified deferred compensation plan”
subject to Section 409A shall be made in such a manner as to ensure that after
such adjustment or substitution, the Awards either (A) continue not to be
subject to Section 409A or (B) comply with the requirements of Section 409A; and
(z) in any event, neither the Committee nor the Board shall have the authority
to make any adjustments or substitutions pursuant to this Section 4 to the
extent the existence of such authority would cause an Award that is not intended
to be subject to Section 409A at the date of grant to violate Section 409A.
 
5.
ADMINISTRATION OF THE PLAN.

 


 

 
7

--------------------------------------------------------------------------------

 



 


 
(a)           This Plan shall be administered by one or more Committees
appointed by the Board. Any grants of Awards to officers who are subject to
Section 16 of the Exchange Act shall be made by a Committee composed of not less
than two members of the Board, each of whom shall be a "Non-Employee Director"
within the meaning of Rule 16b-3. Any grant of an Award that is intended to
qualify as "performance-based compensation" under Section 162(m) of the Code
shall be made by a Committee composed of not less than two members of the Board,
each of whom shall be an "outside director" within the meaning of the
regulations under Section 162(m) of the Code. For purposes of grants of Awards
to Non-Employee Directors, the entire Board shall serve as the Committee.
 
(b)           The Committee, or Committees, shall have the power and authority
to grant Awards consistent with the terms of the Plan, including the power and
authority: (i) to select the officers and other Key Employees of the Company,
its Subsidiaries and Affiliates to whom Awards may from time to time be granted;
(ii) to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Deferred Stock Awards, Other Stock-Based Awards,
Performance Share Awards, Performance Unit Awards, or any combination of the
foregoing, granted to any one or more Participants; (iii) to determine the
number of Shares to be covered by any Award; (iv) to establish the terms and
conditions of any Award, including, but not limited to: (A) the Share price; (B)
any restriction or limitation on the grant, vesting or exercise of any Award
(including but not limited to, the attainment (and certification of the
attainment) of one or more Performance Objectives (or any combination thereof)
that may apply to the individual Participant, a Company business unit, including
a Subsidiary or an Affiliate, or the Company as a whole); and (C) any waiver or
acceleration of vesting or forfeiture provisions regarding any Stock Option or
other Award and the Stock relating thereto, based on such factors as the
Committee shall determine; and to determine whether, to what extent and under
what circumstances Stock and other amounts payable with respect to an Award
shall be deferred either automatically or at the election of the Participant,
and whether and to what extent the Company shall pay or credit amounts equal to
interest (at rates determined by the Committee), dividends or deemed dividends
on such deferrals.
 
(c)           Subject to the provisions of the Plan, the Committee shall have
full and conclusive authority to interpret and administer the Plan and any
instrument or agreement relating to, or Award made under, the Plan; to amend or
modify the terms of any Award at or after grant with the consent of the holder
of the Award, except to the extent prohibited by Section 7(b); to prescribe,
amend and rescind rules and regulations relating to the Plan; to determine the
terms and provisions of the respective Award agreements and to make all other
determinations necessary or advisable for the proper administration of the
Plan.  The Committee's determinations under the Plan need not be uniform and may
be made by it selectively among persons who receive, or are eligible to receive,
Awards under the Plan (whether or not such persons are similarly situated). No
member of the Committee shall be liable to any person or entity for any action
taken or determination made in good faith with respect to the Plan or any Award
granted hereunder.
 
(d)           Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive and binding upon all Persons,
including the Company, any Subsidiary and Affiliate,
 

 
8

--------------------------------------------------------------------------------

 

and Participant, any holder or beneficiary of any Award, any Employee and any
Non-Employee Director.
 
(e)           Notwithstanding the foregoing, the Committee may not take any
actions pursuant to the exercise of its power and authority granted under this
Section 5 that would (i) cause Awards not subject to Section 409A at the date of
grant either (A) to become subject to Section 409A or (B) to fail to comply with
the requirements of Section 409A; or (ii) cause any Award subject to Section
409A to fail to comply with the requirements of Section 409A.
 
6.
ELIGIBILITY.

 
Any officer, Key Employee (including any employee-director of the Company or of
any Subsidiary or Affiliate who is not a member of the Committee) or
Non-Employee Director shall be eligible to be designated a Participant;
provided, however, that, notwithstanding anything herein to the contrary, any
Award that constitutes a “stock right,” within the meaning of Section 409A,
shall be granted only to persons eligible to be designated a Participant with
respect to whom the Company is an “eligible issuer of service recipient stock”
under Section 409A.
 
7.
OPTIONS.

 
The Committee may from time to time authorize grants to Participants of Options
to purchase Shares upon such terms and conditions as the Committee may determine
in accordance with the following provisions:
 
(a)           Each grant shall specify the number of Shares to which it
pertains.
 
(b)           Each grant shall specify an Option Price per Share. Except in the
case of substitute awards, the Option Price of an Option may not be less than
100% of the Fair Market Value of the Shares with respect to which the Option is
granted on the Grant Date. If an officer or Key Employee owns or is deemed to
own (by reason of the attribution rules applicable under Section 424(d) of the
Code) more than 10% of the combined voting power of all classes of stock of the
Company or any Subsidiary or Parent Corporation (within the meaning of Section
424(e) of the Code), and an Incentive Stock Option is granted to such officer or
Key Employee, the Option Price shall be no less than 110% of the Fair Market
Value on the Grant Date. Notwithstanding the foregoing and except as permitted
by the provisions of Sections 4 and 19(c) hereof, the Committee shall not have
the power to (i) amend the terms of previously granted Options to reduce the
Option Price of such Options, or (ii) cancel such Options and grant substitute
Options with a lower Option Price than the cancelled Options.
 
(c)           Each Option may be exercised in whole or in part at any time, with
respect to whole shares only, within the period permitted for the exercise
thereof and shall be exercised by written notice of intent to exercise the
Option, delivered to the Company at its principal office, and payment in full to
the Company at said office of the amount of the Option Price for the number of
Shares with respect to which the Option is then being exercised. Each grant
shall specify the form of consideration to be paid in satisfaction of the Option
Price and the manner of payment of such consideration, which may include (i)
cash in the form of currency or check or other cash equivalent acceptable to the
Company, (ii) nonforfeitable, unrestricted Shares that have been owned by the
Optionee for at least six months and have a value at the time of exercise that
is equal to the Option Price, together with any applicable withholding taxes,
(iii) any other
 

 
9

--------------------------------------------------------------------------------

 

legal consideration that the Committee may deem appropriate, on such basis as
the Committee may determine in accordance with this Plan, (including without
limitation any form of consideration authorized under Section 7(d) below),
provided, however that, such consideration (A) may not cause Awards intended to
be exempt from Section 409A to become subject to Section 409A and (B) may not
cause the Awards subject to Section 409A to violate the requirements of Section
409A, or (iv) any combination of the foregoing.
 
(d)           On or after the Grant Date of any Option other than an Incentive
Stock Option, the Committee may determine that payment of the Option Price may
also be made in whole or in part in the form of Restricted Shares or other
Shares that are subject to risk of forfeiture or restrictions on
transfer.  Unless otherwise determined by the Committee, whenever any Option
Price is paid in whole or in part by means of any of the forms of consideration
specified in this Section 7(d), the Shares received by the Optionee upon the
exercise of the Options shall be subject to the same risks of forfeiture or
restrictions on transfer as those that applied to the consideration surrendered
by the Optionee, provided that such risks of forfeiture and restrictions on
transfer apply only to the same number of Shares received by the Optionee as
applied to the forfeitable or Restricted Shares surrendered by the Optionee.
 
(e)           Any grant may provide, to the extent permitted by law, for payment
of the Option Price from the proceeds of sale through a bank or broker on the
date of exercise of some or all of the Shares to which the exercise relates.
 
(f)           Each Option grant may specify a period of continuous employment of
the Optionee by the Company or any Subsidiary (or, in the case of a Non-Employee
Director, service on the Board) or other terms and conditions, such as
achievement of Performance Objectives, that may be determined by the Committee
that is necessary before the Options or installments thereof shall become
exercisable, and any grant may provide for the earlier exercise of such rights
in the event of a Change in Control of the Company or other similar transaction
or event; provided, however, that such provision (A) may not cause Awards
intended to be exempt from Section 409A to become subject to Section 409A and
(B) may not cause the Awards subject to Section 409A to violate the requirements
of Section 409A,.
 
(g)           Options granted under this Plan may be Incentive Stock Options,
Nonqualified Stock Options, or a combination of the foregoing, provided that
only Nonqualified Stock Options may be granted to Non-Employee Directors. Each
grant shall specify whether (or the extent to which) the Option is an Incentive
Stock Option or a Nonqualified Stock Option. Notwithstanding any such
designation, to the extent that the aggregate Fair Market Value of the Shares
with respect to which Options designated as Incentive Stock Options or Tandem
Stock Appreciation Rights related to such Incentive Stock Options are
exercisable for the first time by an Optionee during any calendar year (under
all Plans of the Company) exceeds $100,000 such Options shall be treated as
Nonqualified Stock Options.
 
(h)           No Option granted under this Plan may be exercised more than 10
years from the Grant Date; provided, however, that if an Incentive Stock Option
is granted to an employee who owns or is deemed to own (by reason of the
attribution rules of Section 424(d) of the Code) more than 10% of the combined
voting power of all classes of stock of the Company or any Subsidiary or Parent
Corporation (within the meaning of Section 424(e) of the Code), the term of such
Incentive Stock Option shall be no more than five years from the date of grant.
 

 
10

--------------------------------------------------------------------------------

 



 
(i)           Each grant shall be evidenced by an agreement executed on behalf
of the Company by any officer thereof and delivered to the Optionee and
containing such terms and provisions as the Committee may determine consistent
with this Plan.
 
8.           STOCK APPRECIATION RIGHTS.
 
The Committee may also authorize grants to Participants of Stock Appreciation
Rights. A Stock Appreciation Right provides a Participant the right to receive
from the Company an amount, which shall be determined by the Committee and shall
be expressed as a percentage (not exceeding 100 percent), of the Spread at the
time of the exercise of such right. Any grant of Stock Appreciation Rights under
this Plan shall be upon such terms and conditions as the Committee may determine
in accordance with the following provisions:
 
(a)           Any grant may specify that the amount payable upon the exercise of
a Stock Appreciation Right may be paid by the Company in cash, Shares or any
combination thereof and may (i) either grant to the Participant or reserve to
the Committee the right to elect among those alternatives or (ii) preclude the
right of the Participant to receive and the Company to issue Shares or other
equity securities in lieu of cash;
 
(b)           Any grant may specify that the amount payable upon the exercise of
a Stock Appreciation Right shall not exceed a maximum specified by the Committee
on the Grant Date;
 
(c)           Any grant may specify (i) a waiting period or periods before Stock
Appreciation Rights shall become exercisable and (ii) permissible dates or
periods on or during which Stock Appreciation Rights shall be exercisable;
provided, however, that such specifications may not permit an exercise of the
Award that would violate Section 409A;
 
(d)           Any grant may specify that a Stock Appreciation Right may be
exercised only in the event of a Change in Control of the Company or other
similar transaction or event; provided, however that, such provision (A) may not
cause Awards intended to be exempt from Section 409A to become subject to
Section 409A and (B) may not cause the Awards subject to Section 409A to violate
the requirements of Section 409A;
 
(e)           On or after the Grant Date of any Stock Appreciation Rights, the
Committee may provide for the payment to the Participant of Dividend Equivalents
thereon in cash or Shares on a current, deferred or contingent basis; provided,
that the right to Dividend Equivalents may not cause an Award that is not
otherwise subject to Section 409A to become subject to 409A and shall be set
forth as a separate arrangement that satisfies the requirements of Section 409A;
 
(f)           Each grant shall be evidenced by an agreement executed on behalf
of the Company by any officer thereof and delivered to the Optionee, which shall
describe the subject Stock Appreciation Rights, identify any related Options,
state that the Stock Appreciation Rights are subject to all of the terms and
conditions of this Plan and contain such other terms and provisions as the
Committee may determine consistent with this Plan;
 
(g)           Each grant of a Tandem Stock Appreciation Right shall provide that
such Tandem Stock Appreciation Right may be exercised only (i) at a time when
the related Option (or any similar right granted under this or any other Plan of
the Company) is also exercisable and the
 

 
11

--------------------------------------------------------------------------------

 

Spread is positive; and (ii) by surrender of the related Option (or such other
right) for cancellation;
 
(h)           Each grant of a Stock Appreciation Right shall specify in respect
of each Stock Appreciation Right a Base Price per Share, which shall be equal to
or greater than the Fair Market Value of the Shares on the Grant Date.
Successive grants of Stock Appreciation Rights may be made to the same
Participant regardless of whether any Stock Appreciation Rights previously
granted to such Participant remain unexercised. Each grant shall specify the
period or periods of continuous employment of the Participant by the Company or
any Subsidiary that are necessary before the Stock Appreciation Rights or
installments thereof shall become exercisable, and any grant may provide for the
earlier exercise of such rights in the event of a Change in Control of the
Company or other similar transaction or event; provided, however, such provision
(A) may not cause Awards intended to be exempt from Section 409A to become
subject to Section 409A and (B) may not cause the Awards subject to Section 409A
to violate the requirements of Section 409A.  No Stock Appreciation Right
granted under this Plan may be exercised more than 10 years from the Grant
Date.  An Award that is subject to Section 409A may not be granted in tandem
with an Award that is not otherwise subject to Section 409A.
 
9.           RESTRICTED SHARES.
 
The Committee may also authorize grants to Participants of Restricted Shares
upon such terms and conditions as the Committee may determine in accordance with
the following provisions:
 
(a)           Each grant shall constitute an immediate transfer of the ownership
of Shares to the Participant in consideration of the performance of services,
entitling such Participant to dividend, voting and other ownership rights,
subject to the substantial risk of forfeiture and restrictions on transfer
hereinafter described.
 
(b)           Each grant may be made without additional consideration from the
Participant or in consideration of a payment by the Participant that is less
than the Fair Market Value on the Grant Date.
 
(c)           Each grant shall provide that the Restricted Shares covered
thereby shall be subject to a "substantial risk of forfeiture" within the
meaning of Section 83 of the Code for a period to be determined by the Committee
on the Grant Date, and any grant or sale may provide for the earlier termination
of such risk of forfeiture in the event of a Change in Control of the Company or
other similar transaction or event.
 
(d)           Each grant shall provide that, during the period for which such
substantial risk of forfeiture is to continue, the transferability of the
Restricted Shares shall be prohibited or restricted in the manner and to the
extent prescribed by the Committee on the Grant Date. Such restrictions may
include, without limitation, rights of repurchase or first refusal by the
Company or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture in the hands of any transferee.
 
(e)           Any grant or the vesting thereof may be further conditioned upon
the attainment of Performance Objectives established by the Committee in
accordance with the applicable provisions of Section 11 of this Plan regarding
Performance Shares and Performance Units.
 

 
12

--------------------------------------------------------------------------------

 



 
(f)           Any grant may require that any or all dividends or other
distributions paid on the Restricted Shares during the period of such
restrictions be automatically sequestered and reinvested on an immediate or
deferred basis in the form of cash or additional Shares, which may be subject to
the same restrictions as the underlying Award or such other restrictions as the
Committee may determine.  Any such arrangements with respect to distributions or
dividends paid on Restricted Shares that provide for a “deferral of
compensation” within the meaning of Section 409A, shall be set forth as a
separate arrangement that satisfies the requirements of Section 409A.
 
(g)           Each grant shall be evidenced by an agreement executed on behalf
of the Company by any officer thereof and delivered to the Participant and
containing such terms and provisions as the Committee may determine consistent
with this Plan. Unless otherwise directed by the Committee, all certificates
representing Restricted Shares, together with a stock power that shall be
endorsed in blank by the Participant with respect to such Shares, shall be held
in custody by the Company until all restrictions thereon lapse.
 
(h)           At the end of the restricted period and provided that any other
restrictive conditions of the Restricted Shares Award are met, or at such
earlier time as otherwise determined by the Committee, all restrictions set
forth in the Award Agreement relating to the Restricted Share Award or in the
Plan shall lapse as to the restricted Shares subject thereto, and a stock
certificate for the appropriate number of Shares, free of the restrictions and
restricted stock legend, shall be delivered to the Participant or the
Participant's beneficiary or estate, as the case may be.
 
10.           DEFERRED SHARES.
 
The Committee may authorize grants of Deferred Shares to Participants upon such
terms and conditions as the Committee may determine in accordance with the
following provisions; provided, that all such Awards that are subject to Section
409A shall satisfy the requirements of Section 409A:
 
(a)           Each grant shall constitute the agreement by the Company to issue
or transfer Shares to the Participant in the future in consideration of the
performance of services, subject to the fulfillment during the Deferral Period
of such conditions as the Committee may specify.
 
(b)           Each grant may be made without additional consideration from the
Participant or in consideration of a payment by the Participant that is less
than the Fair Market Value on the Grant Date.
 
(c)           Each grant shall provide that the Deferred Shares covered thereby
shall be subject to a Deferral Period, which shall be fixed by the Committee on
the Grant Date, and any grant or sale may provide for the earlier termination of
such period in the event of a Change in Control of the Company or other similar
transaction or event; provided, that, such provision (A) may not cause Awards
intended to be exempt from Section 409A to become subject to Section 409A and
(B) may not cause the Awards subject to Section 409A to violate the requirements
of Section 409A.
 
(d)           During the Deferral Period, the Participant shall not have any
right to transfer any rights under the subject Award, shall not have any rights
of ownership in the Deferred Shares
 

 
13

--------------------------------------------------------------------------------

 

and shall not have any right to vote such Shares, but the Committee may on or
after the Grant Date authorize the payment of Dividend Equivalents on such
Shares in cash or additional Shares on a current, deferred or contingent basis;
provided, that the payment of Dividend Equivalents may not cause an Award that
is not otherwise subject to Section 409A to become subject to 409A and shall be
set forth as a separate arrangement that satisfies the requirements of Section
409A.
 
(e)           Any grant or the vesting thereof may be further conditioned upon
the attainment of Performance Objectives established by the Committee in
accordance with the applicable provisions of Section 11 of this Plan regarding
Performance Shares and Performance Units. Except as otherwise determined by the
Committee, all Deferred Shares and all rights of the grantee to such Deferred
Shares shall terminate, without further obligation on the part of the Company,
unless the Grantee remains in continuous employment of the Company for the
entire Deferral Period in relation to which such Deferred Shares were granted
and unless any other restrictive conditions relating to the Deferred Shares are
met.
 
(f)           Each grant shall be evidenced by an agreement executed on behalf
of the Company by any officer thereof and delivered to the Participant and
containing such terms and provisions as the Committee may determine consistent
with this Plan.
 
11.
PERFORMANCE SHARES AND PERFORMANCE UNITS.

 
The Committee also may authorize grants of Performance Shares and Performance
Units, which shall become payable to the Participant upon the achievement of
specified Performance Objectives, upon such terms and conditions as the
Committee may determine in accordance with the following provisions:
 
(a)           Each grant shall specify the number of Performance Shares or
Performance Units to which it pertains, which may be subject to adjustment to
reflect changes in compensation or other factors.
 
(b)           The Performance Period with respect to each Performance Share or
Performance Unit shall commence on a date specified by the Committee at the time
of grant and may be subject to earlier termination in the event of a Change in
Control of the Company or other similar transaction or event; provided, that,
such provision (A) may not cause Awards intended to be exempt from Section 409A
to become subject to Section 409A and (B) may not cause the Awards subject to
Section 409A to violate the requirements of Section 409A.
 
(c)           Each Award shall specify the Performance Objectives that are to be
achieved by the Participant with respect to the grant or the vesting thereof.
 
(d)           Each grant may specify in respect of the specified Performance
Objectives a minimum acceptable level of achievement below which no payment will
be made and shall set forth a formula or other procedure for determining the
amount of any payment to be made if performance is at or above such minimum
acceptable level but falls short of the maximum achievement of the specified
Performance Objectives.
 
(e)           Each grant shall specify the time and manner of payment of
Performance Shares or Performance Units that shall have been earned, and any
grant may specify that any such
 

 
14

--------------------------------------------------------------------------------

 

amount may be paid by the Company in cash, Shares or any combination thereof and
may either grant to the Participant or reserve to the Committee the right to
elect among those alternatives.
 
(f)           Any grant of Performance Shares or Performance Units may specify
that the amount payable, or the number of Shares issued, with respect thereto
may not exceed a maximum specified by the Committee on the Grant Date.
 
(g)           Any grant of Performance Shares may provide for the payment to the
Participant of Dividend Equivalents thereon in cash or additional Shares on a
current, deferred or contingent basis; provided, that, the payment of Dividend
Equivalents may not cause an Award that is not otherwise subject to Section 409A
to become subject to 409A and shall be set forth as a separate arrangement that
satisfies the requirements of Section 409A.
 
(h)           If provided in the terms of the grant, the Committee may adjust
Performance Objectives and the related minimum acceptable level of achievement
if, in the sole judgment of the Committee, events or transactions have occurred
after the Grant Date that are unrelated to the performance of the Participant
and result in distortion of the Performance Objectives or the related minimum
acceptable level of achievement; provided, that such adjustment (A) may not
cause Awards intended to be exempt from Section 409A to become subject to
Section 409A and (B) may not cause the Awards subject to Section 409A to violate
the requirements of Section 409A.
 
(i)           Each grant shall be evidenced by an agreement executed on behalf
of the Company by any officer thereof and delivered to the Participant, which
shall state that the Performance Shares or Performance Units are subject to all
of the terms and conditions of this Plan and such other terms and provisions as
the Committee may determine consistent with this Plan.
 
12.
OTHER STOCK-BASED AWARDS.

 
The Committee shall have the authority to grant to Participants an "Other
Stock-Based Award," which shall consist of any right that is (a) not an Award
described in Sections 7 through 11 above and (b) an Award of Shares or an Award
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares), as deemed by the Committee to be consistent
with the purposes of the Plan. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the terms and
conditions of any such Other Stock-Based Award.
 
13.
AWARDS TO NON-EMPLOYEE DIRECTORS.

 
The Board may grant to Non-Employee Director's awards in the form of
Nonqualified Stock Options, Stock Appreciation Rights, Restricted Shares,
Deferred Shares and/or Other Stock Based Awards, including unrestricted
Shares.  The grants may be made according to an approved formula of the Board or
made at the discretion of the Board from time to time. The Board shall determine
the terms and conditions of any such Awards, including the terms and conditions
which shall apply upon a termination of the Non-Employee Director's service as a
member of the Board or an advisory board of a Subsidiary, and shall have full
power and authority in its discretion to administer such Awards, subject to the
terms of the Plan and applicable law.
 

 
15

--------------------------------------------------------------------------------

 



 
14.
PROVISIONS APPLICABLE TO COVERED OFFICERS AND PERFORMANCE-BASED AWARDS.

 
Notwithstanding anything in the Plan to the contrary, unless the Committee
determines otherwise, all performance-based Awards granted hereunder shall be
subject to the terms and provisions of this Section 14:
 
(a)           The Committee may grant to Covered Officers performance-based
Awards that vest or become exercisable upon the attainment of performance
targets related to one or more Performance Objectives selected by the Committee
from among the list of Performance Objectives contained herein. For the purposes
of this Section 14, performance goals shall be limited to one or more of the
Performance Objectives or any combination thereof. Each Performance Objective
may be expressed on an absolute and/or relative basis, may be based on or
otherwise employ comparisons based on internal targets, the past performance of
the Company and/or the past or current performance of other companies, and in
the case of earnings-based measures, may use or employ comparisons relating to
capital, shareholders' equity and/or Shares outstanding, or to assets or net
assets.
 
(b)           With respect to any Covered Officer, the maximum annual number of
Shares in respect of which all performance-based Restricted Shares, Deferred
Shares, Performance Shares, Performance Units and Other Stock-Based Awards may
be granted under the Plan is 50,000 and the maximum annual amount of any Award
settled in cash is $250,000.
 
(c)           To the extent necessary to comply with Section 162(m) of the Code,
with respect to Restricted Share Awards, Deferred Share Awards, Performance
Share Awards, Performance Unit Awards and Other Stock-Based Awards, no later
than 90 days following the commencement of each Performance Period (or such
other time as may be required or permitted by Section 162(m) of the Code), the
Committee shall, in writing, (i) select the Performance Objective or Objectives
applicable to the Performance Period, (ii) establish the various targets and
bonus amounts which may be earned for such Performance Period, and (iii) specify
the relationship between Performance Objectives and targets and the amounts to
be earned by each Covered Officer for such Performance Period. Following the
completion of each Performance Period, the Committee shall certify in writing
whether the applicable performance targets have been achieved and the amounts,
if any, payable to Covered Officers for such Performance Period. In determining
the amount earned by a Covered Officer for a given Performance Period, subject
to any applicable Award Agreement, the Committee shall have the right to reduce
(but not increase) the amount payable at a given level of performance to take
into account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the Performance Period.
 
15.           TRANSFERABILITY.
 
(a)           Except as provided in Section 15(b), no Award granted under this
Plan may be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of by a Participant other than by will or the laws of
descent and distribution, and Options and Stock Appreciation Rights shall be
exercisable during a Participant's lifetime only by the Participant or,
 

 
16

--------------------------------------------------------------------------------

 

in the event of the Participant's legal incapacity, by his guardian or legal
representative acting in a fiduciary capacity on behalf of the Participant under
state law and court supervision.
 
(b)           The Committee may expressly provide in a Nonqualified Stock Option
agreement (or an amendment to such an agreement) that a Participant may transfer
such Nonqualified Stock Option to a spouse or lineal descendant (a "Family
Member"), a trust for the exclusive benefit of Family Members, a partnership or
other entity in which all the beneficial owners are Family Members, or any other
entity affiliated with the Participant that may be approved by the Committee.
Subsequent transfers of any such Nonqualified Stock Option shall be prohibited
except in accordance with this Section 15(b). All terms and conditions of any
such Nonqualified Stock Option, including provisions relating to the termination
of the Participant's employment or service with the Company or a Subsidiary,
shall continue to apply following a transfer made in accordance with this
Section 15(b).
 
(c)           Any Award made under this Plan may provide that all or any part of
the Shares that are (i) to be issued or transferred by the Company upon the
exercise of Options or Stock Appreciation Rights, upon the termination of the
Deferral Period applicable to Deferred Shares or upon payment under any grant of
Performance Shares or Performance Units, or (ii) no longer subject to the
substantial risk of forfeiture and restrictions on transfer referred to in
Section 9 of this Plan, shall be subject to further restrictions upon transfer.
 
16.           FRACTIONAL SHARES.
 
No fractional Shares shall be issued or delivered pursuant to the Plan or any
Award, and the Committee shall determine whether cash, other securities, or
other property shall be paid or transferred in lieu of any fractional Shares or
whether such fractional Shares or any rights thereto shall be canceled,
terminated or otherwise eliminated.
 
17.           WITHHOLDING TAXES.
 
Each Participant is solely responsible for the payment of any tax liability
(including any taxes, interest and penalties that may arise under Section 409A)
with respect to an Award.  To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by a Participant or other person under this Plan, it
shall be a condition to the receipt of such payment or the realization of such
benefit that the Participant or such other person make arrangements satisfactory
to the Company for payment of all such taxes required to be withheld. At the
discretion of the Committee, such arrangements may include relinquishment of a
portion of such benefit.  The Committee may provide, at its discretion, for
additional cash payments to holders of Awards to defray or offset any tax
arising from the grant, vesting, exercise or payments of any Award other than
ISO's; provided, however that any such cash payments shall be structured either
(i) to comply with Section 409A or (b) to be exempt from Section 409A.
 
18.
CERTAIN TERMINATIONS OF EMPLOYMENT, HARDSHIP AND APPROVED LEAVES OF ABSENCE.

 
Notwithstanding any other provision of this Plan to the contrary, in the event
of termination of employment by reason of death, Disability, Normal Retirement,
Early Retirement with the consent of the Company or leave of absence approved by
the Company, or in the event
 

 
17

--------------------------------------------------------------------------------

 

of Hardship or other special circumstances, of a Participant who holds an Option
or Stock Appreciation Right that is not immediately and fully exercisable, any
Restricted Shares as to which the substantial risk of forfeiture or the
prohibition or restriction on transfer has not lapsed, any Deferred Shares as to
which the Deferral Period is not complete, any Performance Shares or Performance
Units that have not been fully earned, or any Shares that are subject to any
transfer restriction pursuant to Section 15(b) or (c) of this Plan, the
Committee may in its sole discretion take any action that it deems to be
equitable under the circumstances or in the best interests of the Company,
including without limitation waiving or modifying any limitation or requirement
with respect to any Award under this Plan; provided that such actions, waivers
or modifications (A) may not cause Awards intended to be exempt from Section
409A to become subject to Section 409A and (B) may not cause the Awards subject
to Section 409A to violate the requirements of Section 409A.
 
19.
AMENDMENTS AND OTHER MATTERS.

 
(a)           The Board may amend, alter, suspend, discontinue or terminate the
Plan or any portion thereof at any time, subject to the limitations of Sections
7(b), 4, and 26(b)(iii) hereof; provided that no such amendment, alteration,
suspension, discontinuation or termination shall increase any of the limitations
specified in Sections 3 or 14(b) of this Plan, other than to reflect an
adjustment made in accordance with Section 4, without the further approval of
the shareholders of the Company.
 
(b)           Subject to the restrictions of Sections 7(b), 4, and 26(b)(iii)
hereof, the Committee may waive any conditions or rights under, amend any terms
of, or alter, suspend, discontinue, cancel or terminate, any Award theretofore
granted, prospectively or retroactively; provided that, except for amendments
made to comply with applicable law (including without limitation Section 409A),
stock exchange rules, or accounting rules, any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
adversely affect the rights of any Participant or any holder or beneficiary of
any Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant, holder or beneficiary.
 
(c)           Subject to the restrictions of Sections 7(b), 4, and 26(b)(iii)
hereof, the Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4 hereof) affecting the Company, any Subsidiary or Affiliate, or the
financial statements of the Company or any Subsidiary or Affiliate, or of
changes in applicable laws (including Section 409A), regulations, accounting
principles, stock exchange rules, or accounting rules, whenever the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan; provided that no such adjustment shall be authorized to the
extent that such authority would be inconsistent with a performance-based
Award's meeting the requirements of Section 162(m) of the Code.
 
(d)           This Plan shall not confer upon any Participant any right with
respect to continuance of employment or other service with the Company or any
Subsidiary and shall not interfere in any way with any right that the Company or
any Subsidiary would otherwise have to terminate any Participant's employment or
other service at any time.
 

 
18

--------------------------------------------------------------------------------

 



 
(e)           To the extent that any provision of this Plan would prevent any
Option that was intended to qualify under particular provisions of the Code from
so qualifying, such provision of this Plan shall be null and void with respect
to such Option, provided that such provision shall remain in effect with respect
to other Options, and there shall be no further effect on any provision of this
Plan.
 
20.           GOVERNING LAW.
 
The validity, construction and effect of this Plan and any Award hereunder shall
be determined in accordance with the laws (including those governing contracts)
of the State of North Carolina, without giving effect to the conflicts of law
principles thereof.
 
21.           NO RIGHTS TO AWARDS.
 
No Person shall have any claim to be granted any Award, and there is no
obligation for uniformity of treatment of Employees, Non-Employee Directors, or
holders or beneficiaries of Awards. The terms and conditions of Awards need not
be the same with respect to each recipient.
 
22.           SHARE CERTIFICATES.
 
All certificates for Shares or other securities of the Company or any Subsidiary
or Affiliate delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which such Shares or other securities are then listed, and any applicable
federal or state laws, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.
 
23.           AWARD AGREEMENTS.
 
Each Award hereunder shall be evidenced by an Award Agreement that shall be
delivered to the Participant and shall specify the terms and conditions of the
Award and any rules applicable thereto. In the event of a conflict between the
terms of the Plan and any Award Agreement, the terms of the Plan shall prevail.
The Award Agreement shall be executed or acknowledged by the Participant only if
required by the Committee.
 
24.           NO LIMIT ON OTHER COMPENSATION ARRANGEMENTS.
 
Nothing contained in the Plan shall prevent the Company or any Subsidiary or
Affiliate from adopting or continuing in effect other compensation arrangements,
which may, but need not, provide for the grant of Options, Restricted Stock,
Shares and other types of Awards provided for hereunder (subject to stockholder
approval as such approval is required), and such arrangements may be either
generally applicable or applicable only in specific cases; provided that such
arrangements may not cause any Awards granted hereunder to violate Section 409A
or cause any Awards granted hereunder that are exempt from Section 409A to
become subject to Section 409A.
 

 
19

--------------------------------------------------------------------------------

 



 
25.           SEVERABILITY.
 
If any provision of the Plan or any Award is, or becomes, or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any Person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to the applicable laws, or if it cannot be construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction,
Person or Award and the remainder of the Plan and any such Award shall remain in
full force and effect.
 
26.           OTHER LAWS.
 
(a)           The Committee may refuse to issue or transfer any Shares or other
consideration under an Award if, acting in its sole discretion, it determines
that the issuance or transfer of such Shares or such other consideration might
violate any applicable law or regulation or entitle the Company to recover the
same under Section 16(b) of the Exchange Act, and any payment tendered to the
Company by a Participant, other holder or beneficiary in connection with the
exercise of such Award shall be promptly refunded to the relevant Participant,
holder, or beneficiary.  Without limiting the generality of the foregoing, no
Award granted hereunder shall be construed as an offer to sell securities of the
Company, and no such offer shall be outstanding, unless and until the Committee
in its sole discretion has determined that any such offer, if made, would be in
compliance with all applicable requirements of the U.S. federal securities laws
and any other laws to which such offer, if made, would be subject.
 
(b)           Certain Limitations to Ensure Compliance with Section 409A.
 
(i)           In General.  It is the intent of the parties that, to the extent
Section 409A is applicable, this Plan and all payments made pursuant to any
Award hereunder shall be in compliance with the requirements of Section
409A.  To the extent Section 409A is applicable, if any provision of this Plan,
or any Award, payment, distribution, deferral election, transaction or other
action or arrangement contemplated by this Plan shall not be in compliance with
Section 409A, then such Award, payment distribution, deferral election,
transaction or other action or arrangement shall not be undertaken and, to the
extent permitted by Section 409A, the Plan shall be deemed automatically amended
without further action on the part of the shareholders of the Company or the
Board to the minimum extent necessary to comply with Section 409A and will
thereafter be given effect as so amended.  If postponing payment of any amounts
due to specified employees (within the meaning of Section 409A) under this Plan
is necessary for compliance with the requirements of Section 409A to avoid
adverse tax consequences to the Participant, then payment of such amounts shall
be postponed to comply with Section 409A.  Any and all payments that are
postponed under this Section 26(b)(i) shall be paid to the Participant in a lump
sum at the earliest time that does not result in adverse tax consequences to the
Participant under Section 409A.
 
(ii)           409A Awards. Without limiting the generality of the Section
26(b)(i), the following rules will apply to Awards that constitute a
“nonqualified deferred compensation plan” within the meaning of Section 409A (a
“409A Award”):
 

 
20

--------------------------------------------------------------------------------

 



 
(1)           Elections. If a Participant is permitted to elect to defer an
Award or any payment under an Award, such election will be permitted only at
times in compliance with Section 409A (including transition rules thereunder).
 
(2)           Exercise and Distribution. Except as provided in Section
26(b)(ii)(3) hereof, no 409A Award shall be exercisable (if the exercise would
result in a distribution) or otherwise distributable to a Participant (or his or
her beneficiary) except upon the occurrence of one of the following (or a date
related to the occurrence of one of the following), which must be specified in a
written document governing such 409A Award and otherwise meet the requirements
of Treasury Regulation Section 1.409A-3:
 
a.           A specified time or a fixed schedule;
 
b.           The Participant’s separation from service (within the meaning of
Treasury Regulation  Section 1.409A-1(h) and other applicable rules under
Section 409A), subject to any postponement of such payment that may be required
by Section 26(b)(i) above;
 
c.           The death of the Participant;
 
d.           The date the Participant has experienced a Disability; and
 
e.           The occurrence of a Change in Control.
 
(3)           No Acceleration. The exercise or distribution of a 409A Award may
not be accelerated prior to the time specified in accordance with Section
26(b)(ii)(2) hereof, except to the extent otherwise permitted by Section 409A
including Treasury Regulation Section 1.409A-3(j).
 
(iii)           Limitation on Adjustments.  Any amendment, modification,
substitution, termination, or liquidation of, or addition, waiver, cancellation,
acceleration, extension, or deferral of any conditions or rights under, this
Plan or any Award (A) must not cause Awards intended to be exempt from Section
409A to become subject to Section 409A and (B) must not cause the Awards subject
to Section 409A to violate the requirements of Section 409A.
 
(iv)           Scope and Application.  For purposes of this Agreement,
references to a provision, plan, or event “satisfying” the requirements of
Section 409A or being in “compliance” with the requirements of Section 409A
shall mean that such provision, plan or event will not cause adverse tax
consequences to the Participant under Section 409A.  For purposes of this
Agreement, reverences to a provision, plan, or event that “fails to comply” with
Section 409A or that “violates” Section 409A shall mean that such provision,
plan, or event will cause adverse tax consequences to the Participant under
Section 409A.  Grants of Options, and Stock Appreciation Rights under this
Agreement are intended to be exempt from Section 409A unless otherwise expressly
specified by the Committee.  The rules applicable to 409A Awards under this
Section 26(b) constitute further restrictions on terms of Awards set forth
elsewhere in this Plan.
 
27.           NO TRUST OR FUND CREATED.
 
Neither the Plan nor any Award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Subsidiary or Affiliate
 

 
21

--------------------------------------------------------------------------------

 

and a Participant or any other Person. To the extent that any Person acquires a
right to receive payments from the Company or any Subsidiary or Affiliate
pursuant to an Award, such right shall be no greater than the right of any
unsecured general creditor of the Company or any Subsidiary or Affiliate.
 
28.           HEADINGS.
 
Headings are given to the Sections and subsections of the Plan solely as a
convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of the Plan or
any provision thereof.
 
29.           EFFECTIVE DATE AND SHAREHOLDER APPROVAL.
 
This Plan shall become effective upon its approval by the Board subject to
approval by the shareholders of the Company at the next Annual Meeting of
Shareholders. The Committee may grant Awards subject to the condition that this
Plan shall have been approved by the shareholders of the Company.
 
30.           TERMINATION.
 
This Plan shall terminate ten years from the date on which this Plan was first
approved by the Board, and no Award shall be granted after that date. Unless
otherwise expressly provided in the Plan or in an applicable Award Agreement,
any Award granted hereunder may, and the authority of the Committee to amend,
alter, adjust, suspend, discontinue or terminate any such Award or to waive any
conditions or rights under any such Award shall, continue after the authority
for grant of new Awards hereunder has been exhausted.
 
22
 
 